Citation Nr: 0901657	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-10 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for low back disorder, 
including as secondary to service-connected bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1967 to August 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

As support for his claim, the veteran testified at a hearing 
at the RO in November 2008 before the undersigned Veterans 
Law Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  

There initially were two claims before the Board - for 
service connection for low back and bilateral pes planus 
(flat foot) disorders.  However, in a February 2006 rating 
decision during the pendency of the appeal, the RO granted 
the claim for service connection for bilateral pes planus.  
The veteran has not since appealed either the initial rating 
or effective date assigned for that disability, so the claim 
for bilateral pes planus is no longer at issue.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second notice of disagreement (NOD) must 
thereafter be timely filed to initiate appellate review of 
the claim concerning "downstream" issues such as the 
compensation level assigned for the disability and the 
effective date).  See, too, 38 C.F.R. § 20.200 (2008).



FINDINGS OF FACT

1.  There is no competent, persuasive evidence of record 
suggesting the veteran's current low back disorder is 
attributable to his military service.  His in-service 
complaint of low back pain was of an acute and transitory 
nature, not reflecting a chronic low back disorder.  

2.  There are no documented complaints, and the veteran did 
not receive any treatment for a low back disorder for over 
three decades following his discharge from service.  

3.  There also is no medical evidence indicating a 
correlation between the veteran's current low back disorder 
and his service-connected bilateral pes planus disability.

CONCLUSION OF LAW

The veteran does not have a low back disorder that was 
incurred in or aggravated by his military service, or that 
may be presumed to have been incurred in service, or that is 
proximately due to, the result of, or chronically aggravated 
by his service-connected bilateral pes planus disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in May 
2004.  This letter informed him of the evidence required to 
substantiate his claim, and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Note also 
that the March 2008 letter complied with Dingess by 
discussing the downstream disability rating and effective 
date elements of the claim.  And of equal or even greater 
significance, after providing that additional Dingess notice, 
the RO went back and readjudicated the claim in the December 
2007 SSOC - including considering any additional evidence 
received in response to that additional notice.  See again, 
Mayfield IV and Prickett, supra.

Moreover, the RO sent another Dingess letter in December 
2008, and there has been no reason to again go back and 
readjudicate the claim, such as in another SSOC, because the 
veteran has not submitted any additional evidence in response 
to that additional Dingess notice.  38 C.F.R. §§ 19.31, 19.37 
(West 2002 and Supp. 2007).  That is to say, the absence of 
another SSOC after the most recent notice is not prejudicial 
because the result of such a readjudication on exactly the 
same evidence and law previously considered would be no 
different than the previous adjudication.  Cf. Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records (SPRs), VA and private 
treatment records, and arranged for a VA compensation 
examination for a medical nexus opinion concerning the cause 
of his low back disorder - including, in particular, in 
terms of whether it is attributable to his military service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Therefore, the Board is 
satisfied the RO made reasonable efforts to obtain any 
identified medical records.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  The Board is therefore 
satisfied that VA has provided all assistance required by the 
VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis

The veteran contends he injured his back during military 
service, in the course of intensive marching for Basic 
Training and Advanced Infantry Training.  He also asserts 
that his now service-connected flat feet condition was a 
contributing factor to his lower back condition.  See his 
March 2006 substantive appeal (VA Form 9).

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Certain chronic diseases such as degenerative joint disease 
(DJD) (i.e., arthritis) will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection also may be established when the evidence, 
regardless of its date, shows a veteran had a chronic 
condition in service, or during an applicable presumptive 
period, and still has the condition.  38 C.F.R. § 3.303(b).  
See also 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  This evidence must be medical unless 
it relates to a condition as to which lay observation is 
competent.  For the showing of chronic disease in service (or 
within a presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee, 34 F.3d at 
1043 (Fed. Cir. 1994).  

The veteran contends that he has a low back disorder that is 
secondary to his already service-connected bilateral foot 
disability.  When determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004).  Thus, the Board will address service connection 
on both a direct and secondary basis in this appeal.  

Further, disability that is proximately due to, the result 
of, or chronically aggravated by a service-connected disease 
or injury is considered service-connected, and when thus 
established, this secondary condition is considered a part of 
the original condition.  38 C.F.R. § 3.310(a) and (b) (2008).  
In this regard, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 
509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 
(1998).

There is no disputing the veteran has a current back 
disorder, satisfying the preliminary, threshold requirement 
for service connection.  The May 2005 VA examiner diagnosed 
him with lumbar disc disease.  And a January 2004 VA 
treatment record by nurse practitioner M.S. diagnosed him 
with chronic degenerative disease, associated disc height 
loss, and a bulge of the intervertebral disc, all at the L3-
L4 disc levels, as well as mild facet disease at the L4-5 and 
L5-S1 levels.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).  

Consequently, the determinative issue is whether the 
veteran's current back disorder is attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Unfortunately, 
it is in this critical respect that his claim fails.  There 
is simply no competent medical evidence of record that 
etiologically links his current low back disorder to his 
military service.  To the contrary, the May 2005 VA examiner 
provides competent evidence of record specifically 
discounting this notion, stating that the etiology of his 
"chronic low back pain is not caused by or a result of his 
service in the U.S. Army."  Rather, the examiner stated his 
"current back pain started in the year 2000, and his 
condition currently is due to degenerative changes of his 
lumbosacral spine, which are age related."  

In addition, the Board notes that a July 2002 VA treatment 
record shows he was treated for low back strain with right 
sciatica, which apparently occurred as an occupational injury 
in May 2001, as he was pursuing worker's compensation for 
that low back problem.  The evidence of the intercurrent 
injury also detracts from the credibility of his claim that 
his back disorder is directly attributable to in-service 
injury.  

Importantly, the service records do not reflect a chronic 
back disorder while in service.  During service, in October 
1967, the veteran presented with complaints of back pain 
associated with marching.  The remaining STRs do not mention 
any additional complaints, treatment or diagnosis pertaining 
to a back disorder.  And his May 1969 separation examination 
relied upon an X-ray report that found his lumbar spine to be 
unremarkable, except for noting spina bifida of the L5 
segment.  Significantly, the latter diagnosis has never been 
confirmed or treated post-service.  So, his in-service 
complaint of low back pain appears to have been an acute and 
transitory condition, rather than a chronic disorder.  
Furthermore, following separation, there are no further 
records of back treatment until several years later, and 
degenerative disease changes of the back do not appear to 
have been diagnosed until decades after service.  Therefore, 
service connection may not be established based on chronicity 
in service, including on a presumptive basis for arthritis.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303(b), 
3.307, 3.309; Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  

The lapse of so many years between the alleged injury to his 
back during training in service in 1967, and the first 
documented complaints and treatment for a low back disorder 
over three decades later, provides highly probative evidence 
against this claim.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  

Further, there is also no alternative basis for a nexus in 
the form of evidence of any continuity of symptomatology 
after service.  See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.303(b); 
3.307; 3.309; Savage, 10 Vet. App. at 494-97.  Again, there 
is a lapse of complaints, treatment, or diagnosis of the 
veteran's current back disability for a period of many years 
post service.  

Regarding the question of secondary service connection, there 
is no medical evidence of a nexus (i.e., link) between the 
low back disorder and the service-connected bilateral pes 
planus disorder.  Velez, 11 Vet. App. at 158.  See also 
Wallin, 11 Vet. App. at 512, and McQueen, 13 Vet. App. 237 
(competent medical nexus evidence is required to associate 
any given disorder with a service-connected disability).  

Moreover, in addition to the medical evidence, the Board has 
considered the veteran's and his mother's lay statements in 
support of his claim.  While he may well believe that his 
current low back disorder is traceable back to the in-service 
low back strain he alleges, and that his flat foot condition 
is a contributing factor, as a layman without medical 
expertise, he is not qualified to render a medical opinion 
concerning the cause of this current disorder.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  He and his family are only 
competent to testify concerning the symptoms they have 
visibly observed, especially his low back pain following 
service, but not the cause of those symptoms, including in 
terms of whether they are attributable to his military 
service or his service-connected flat foot condition.  See 38 
C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Furthermore, he is not competent to relate what a doctor 
purportedly stated to him concerning a medical nexus to 
service.  "[T]he connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
low back disorder, on a direct, presumptive, or secondary 
basis.  So there is no reasonable doubt to resolve in the 
veteran's favor, and this appeal must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The claim for service connection for a low back disorder, 
including as due to service-connected bilateral foot 
disorder, is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


